Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17852328 has a total of 31 claims pending in the application, of which claims 1-22 have been cancelled. 

II. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 7/19/200 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending, except where references were lined through. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
Any lined through references were not received for the office for consideration as required by the MPEP. In order to have these references considered they must be provided to the office. 

III. REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10970089. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are met by those of the patent.
Instant application
10970089
Examiner Note
A computer program product for recommending insertion of an updated medical best practice recommendation into a user interface subsequent to a user entering updated medical observation information in the user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:
Claim 1:  A computer program product for processing user entered medical observations in a user interface to obtain a medical best practice recommendation, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising

receiving first medical observation information of a patient entered by a user in a user interface; 
Claim 1: receiving a medical observation of a patient entered by a user in a first user input field in an observation section in a user interface page

providing the received first medical observation information for processing in order to determine a medical best practice recommendation associated with the first medical observation information;
Claim 1: providing at least one of the medical observation in the observation section and the content in the impression section to a classification program, implementing a machine learning module, to classify into a machine classification comprising a medical finding based on at least one of the medical observation and the content in the impression section to provide to a rules engine, wherein the rules engine comprises a data structure that provides medical best practice recommendations for each of possible machine classifications outputted from the machine learning module, wherein the rules engine determines a medical best practice recommendation provided for the machine classification in the rules engine;

 rendering, simultaneously with the first medical observation information, the determined medical best practice recommendation and an option to insert the determined medical best practice recommendation into the user interface; 
Claim 1: rendering in a recommendation section of the user interface page the medical best practice recommendation rendered in the alert user interface to render with the observation section and the impression section in response to receiving the user selection of the accept selection control.
EN: It would be obvious to one of ordinary skill in the art at the time of filing that allowing someone to both accept and refuse diagnosis would be helpful in order to allow the system to learn whether the diagnosis provided is correct or not. 
receiving a first user selection declining insertion of the determined medical best practice recommendation into the user interface;
Claim 1: rendering in a recommendation section of the user interface page the medical best practice recommendation rendered in the alert user interface to render with the observation section and the impression section in response to receiving the user selection of the accept selection control.
EN: It would be obvious to one of ordinary skill in the art at the time of filing that allowing someone to both accept and refuse diagnosis would be helpful in order to allow the system to learn whether the diagnosis provided is correct or not.
receiving second medical observation information of a patient entered by a user in the user interface;
Claim 1: receiving a medical observation of a patient entered by a user in a first user input field in an observation section in a user interface page
EN: It would be obvious to one of ordinary skill in the art at the time of filing to allow additional symptoms to be entered in order to find a correct diagnosis for the user. 
rendering, simultaneously with the second medical observation information, a determined updated medical best practice recommendation and an option to insert the determined updated medical best practice recommendation into the user interface;
Claim 1: rendering in a recommendation section of the user interface page the medical best practice recommendation rendered in the alert user interface to render with the observation section and the impression section in response to receiving the user selection of the accept selection control.
EN: It would be obvious to one of ordinary skill in the art at the time of filing that allowing someone to both accept and refuse diagnosis would be helpful in order to allow the system to learn whether the diagnosis provided is correct or not.
 receiving a second user selection corresponding to selection of the option to insert the determined updated medical best practice recommendation into the user interface;
Claim 1: rendering in a recommendation section of the user interface page the medical best practice recommendation rendered in the alert user interface to render with the observation section and the impression section in response to receiving the user selection of the accept selection control.
EN: It would be obvious to one of ordinary skill in the art at the time of filing that allowing someone to both accept and refuse diagnosis would be helpful in order to allow the system to learn whether the diagnosis provided is correct or not.
and rendering the determined updated medical best practice recommendation in the user interface simultaneously with the second medical observation information in response to receiving the second user selection.
Claim 1:  rendering in a recommendation section of the user interface page the medical best practice recommendation rendered in the alert user interface to render with the observation section and the impression section in response to receiving the user selection of the accept selection control.



As can be seen above, each of the limitations of the claim are met by limitations of Patent No. 10970089. This causes the claims to be rejected under Obvious-type double patenting.
As per claims 24-31, these claims are also rejected under Obvious-type double patenting over claims 1-4 of Patent no. 10970089 for similar reasons given above. 

Double Patenting
Claims 23-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43-44 of copending Application No. 17180678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are met by the reference application as shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
17180678
Examiner Note
A computer program product for recommending insertion of an updated medical best practice recommendation into a user interface subsequent to a user entering updated medical observation information in the user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:
Claim 43: A computer program product for processing user entered medical observations in a user interface to obtain a medical best practice recommendation, the computer program product comprising a computer readable storage medium having computer readable Page 7 of 12Prelim. Amdt. dated March 11, 2022Serial No. 17/180,678 Docket No. 114.0001C1 program code embodied therein that is executable to perform operations, the operations comprising:

receiving first medical observation information of a patient entered by a user in a user interface; 
Claim 43: receiving a medical observation of a patient entered by a user in a user input field in a user interface page;

providing the received first medical observation information for processing in order to determine a medical best practice recommendation associated with the first medical observation information;
Claim 43: providing the received medical observation to a machine learning program; processing, by the machine learning program, the medical observation to output a medical finding based on the medical observation; providing an association of medical of best practice recommendations with medical findings from the machine learning program;


 rendering, simultaneously with the first medical observation information, the determined medical best practice recommendation and an option to insert the determined medical best practice recommendation into the user interface; 
Claim 43: rendering an alert panel rendered with respect to the user interface page including the determined medical best practice recommendation; rendering an accept selection control for the medical best practice recommendation rendered in the alert panel;

receiving a first user selection declining insertion of the determined medical best practice recommendation into the user interface;
Claim 43: rendering an accept selection control for the medical best practice recommendation rendered in the alert panel;
EN: it would be obvious to one of ordinary skill in the art at the time of filing to have both an accept and a refuse option for handling diagnosis, as refusing a diagnosis is just as important as accepting when determining whether the correct diagnosis has been given to the user
receiving second medical observation information of a patient entered by a user in the user interface;
Claim 43:  receiving a medical observation of a patient entered by a user in a user input field in a user interface page;
EN: It would be obvious to one of ordinary skill in the art at the time of filing to include additional symptoms as needed by the system because additional symptoms can be used to properly identify a diagnosis for the user. 
rendering, simultaneously with the second medical observation information, a determined updated medical best practice recommendation and an option to insert the determined updated medical best practice recommendation into the user interface;
Claim 43: rendering an alert panel rendered with respect to the user interface page including the determined medical best practice recommendation; rendering an accept selection control for the medical best practice recommendation rendered in the alert panel;

 receiving a second user selection corresponding to selection of the option to insert the determined updated medical best practice recommendation into the user interface;
Claim 43: rendering an accept selection control for the medical best practice recommendation rendered in the alert panel;

and rendering the determined updated medical best practice recommendation in the user interface simultaneously with the second medical observation information in response to receiving the second user selection.
Claim 43: and rendering the determined medical best practice recommendation, rendered in the alert panel, in the user interface page in response to receiving the user selection of the accept selection control.



As can be seen above, each of the limitations of the claim are met by limitations of Patent Application 17180678. This causes the claims to be provisionally rejected under Obvious-type double patenting. 
As per claims 24-31, these claims are also rejected under Obvious-type double patenting over claims 43-44 of Patent Application 17180678 for similar reasons given above. 


Double Patenting
Claims 23-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-30 of copending Application No. 17852297 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are met by the reference application as shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
17852297
Examiner Note
A computer program product for recommending insertion of an updated medical best practice recommendation into a user interface subsequent to a user entering updated medical observation information in the user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:
 Claim 23: A computer program product for processing a user entered medical observation in a user interface to obtain a medical best practice recommendation, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:


receiving first medical observation information of a patient entered by a user in a user interface; 
Claim 23: receiving a medical observation of a patient entered by a user in a user interface; 

providing the received first medical observation information for processing in order to determine a medical best practice recommendation associated with the first medical observation information;
Claim 23: providing the received medical observation for processing in order to determine a best practice recommendation associated with the medical observation

 rendering, simultaneously with the first medical observation information, the determined medical best practice recommendation and an option to insert the determined medical best practice recommendation into the user interface; 
Claim 23:  rendering, simultaneously with the user interface, an alert user interface comprising the determined medical best practice recommendation, 
Claim 29: wherein the alert user interface further comprises a reject selection control


receiving a first user selection declining insertion of the determined medical best practice recommendation into the user interface;
Claim 29: wherein the alert user interface further comprises a reject selection control


receiving second medical observation information of a patient entered by a user in the user interface;
Claim 32: receiving a medical observation of a patient entered by a user in a user interface
EN: It would be obvious to one of ordinary skill in the art at the time of filing to include additional symptoms as needed by the system because additional symptoms can be used to properly identify a diagnosis for the user. 
rendering, simultaneously with the second medical observation information, a determined updated medical best practice recommendation and an option to insert the determined updated medical best practice recommendation into the user interface;
Claim 23:  rendering, simultaneously with the user interface, an alert user interface comprising the determined medical best practice recommendation, the alert user interface further comprising an accept selection control for the medical best practice recommendation


 receiving a second user selection corresponding to selection of the option to insert the determined updated medical best practice recommendation into the user interface;
Claim 23: receiving user selection of the accept selection control

and rendering the determined updated medical best practice recommendation in the user interface simultaneously with the second medical observation information in response to receiving the second user selection.
Claim 23: rendering the determined medical best practice recommendation, rendered in the alert user interface, in the user interface in response to receiving the user selection of the accept selection control 



As can be seen above, each of the limitations of the claim are met by limitations of Patent Application 17852297. This causes the claims to be provisionally rejected under Obvious-type double patenting. 
As per claims 24-31, these claims are also rejected under Obvious-type double patenting over claims 23-30 of Patent Application 17852297 for similar reasons given above. 

Double Patenting
Claims 23-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-26 of copending Application No. 17852323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are met by the reference application as shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
17852323
Examiner Note
A computer program product for recommending insertion of an updated medical best practice recommendation into a user interface subsequent to a user entering updated medical observation information in the user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:
Claim 23: A computer program product for alerting a user of a machine determined proposition comprising a medical best practice recommendation, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:

receiving first medical observation information of a patient entered by a user in a user interface; 
Claim 23: subsequent to a user entering a medical observation of a patient in a user interface

providing the received first medical observation information for processing in order to determine a medical best practice recommendation associated with the first medical observation information;
Claim 23: automatically rendering an alert indicating that a machine determined proposition comprising a medical best practice recommendation has been determined that is associated with the medical observation entered by the user
EN: it is inherent that some processing must have been performed to identify the medical best practice recommendation as there is no other way to determine it matches the input other than some form of processing. 
 rendering, simultaneously with the first medical observation information, the determined medical best practice recommendation and an option to insert the determined medical best practice recommendation into the user interface; 
Claim 23: automatically rendering an alert indicating that a machine determined proposition comprising a medical best practice recommendation has been determined that is associated with the medical observation entered by the user, wherein the alert is rendered simultaneously with the medical observation of the patient;Claim 26:  rendering a reject selection control that is selectable by the user and associated with the machine determined medical best practice recommendation;

receiving a first user selection declining insertion of the determined medical best practice recommendation into the user interface;
Claim 26:  rendering a reject selection control that is selectable by the user and associated with the machine determined medical best practice recommendation;

receiving second medical observation information of a patient entered by a user in the user interface;
 subsequent to a user entering a medical observation of a patient in a user interface
EN: It would be obvious to one of ordinary skill in the art at the time of filing to include additional symptoms as needed by the system because additional symptoms can be used to properly identify a diagnosis for the user.
rendering, simultaneously with the second medical observation information, a determined updated medical best practice recommendation and an option to insert the determined updated medical best practice recommendation into the user interface;
automatically rendering an alert indicating that a machine determined proposition comprising a medical best practice recommendation has been determined that is associated with the medical observation entered by the user, wherein the alert is rendered simultaneously with the medical observation of the patient; rendering an accept selection control that is selectable by the user

 receiving a second user selection corresponding to selection of the option to insert the determined updated medical best practice recommendation into the user interface;
receiving user selection of the accept selection control associated with the machine determined medical best practice recommendation

and rendering the determined updated medical best practice recommendation in the user interface simultaneously with the second medical observation information in response to receiving the second user selection.
rendering the machine determined medical best practice recommendation in the user interface simultaneously with the medical observation in response to receiving the user selection of the accept selection control.



As can be seen above, each of the limitations of the claim are met by limitations of Patent Application 17852323. This causes the claims to be provisionally rejected under Obvious-type double patenting. 
As per claims 24-31, these claims are also rejected under Obvious-type double patenting over claims 23-25 of Patent Application 17852328 for similar reasons given above. 

Double Patenting
Claims 23-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-27 of copending Application No. 17852336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are met by the reference application as shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
17852336
Examiner Note
A computer program product for recommending insertion of an updated medical best practice recommendation into a user interface subsequent to a user entering updated medical observation information in the user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising:
Claim 23: A computer program product for determining a classification of a medical diagnosis or description and providing a medical best practice recommendation based on a user entered medical observation in a user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable by a server computer to perform operations, the operations comprising:

receiving first medical observation information of a patient entered by a user in a user interface; 
Claim 23:  receiving, remotely over a communications network from a user computer providing a user interface, a medical observation of a patient entered by a user in the user interface … 

providing the received first medical observation information for processing in order to determine a medical best practice recommendation associated with the first medical observation information;
Claim 23: classifying, using a machine learning module, the medical observation to produce a classification comprising a medical diagnosis or description for the patient 


 rendering, simultaneously with the first medical observation information, the determined medical best practice recommendation and an option to insert the determined medical best practice recommendation into the user interface; 
Claim 23: providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.

Claim 27: wherein the operations further comprise: receiving, remotely over the communications network from the user computer, information indicative of the user having rejected the medical best practice recommendation;
EN: this denotes having the option to reject the medical best practice observation. It would be obvious to one of ordinary skill in the art at the time of filing that having the ability to accept or reject a diagnosis would include some sort of option to be selected by the user in order to input the choice of the user. 
receiving a first user selection declining insertion of the determined medical best practice recommendation into the user interface;
 Claim 27: wherein the operations further comprise: receiving, remotely over the communications network from the user computer, information indicative of the user having rejected the medical best practice recommendation;

receiving second medical observation information of a patient entered by a user in the user interface;
Claim 23:  receiving, remotely over a communications network from a user computer providing a user interface, a medical observation of a patient entered by a user in the user interface …
EN: repeating the process with different symptoms would be obvious to one of ordinary skill at the time of filing as additional symptoms would be helpful in making sure that a user receives a proper diagnosis. 
rendering, simultaneously with the second medical observation information, a determined updated medical best practice recommendation and an option to insert the determined updated medical best practice recommendation into the user interface;
Claim 23: providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.

Claim 27: wherein the operations further comprise: receiving, remotely over the communications network from the user computer, information indicative of the user having rejected the medical best practice recommendation;
It would be obvious to one of ordinary skill in the art at the time the invention was made to have an ability to accept along with the ability to reject a recommendation from the system, as allowing the system to be aware of correct results would be valuable to the system in its goal of learning to properly diagnosis individuals.  
 receiving a second user selection corresponding to selection of the option to insert the determined updated medical best practice recommendation into the user interface;
Claim 23: providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.

Claim 27: wherein the operations further comprise: receiving, remotely over the communications network from the user computer, information indicative of the user having rejected the medical best practice recommendation;
It would be obvious to one of ordinary skill in the art at the time the invention was made to have an ability to accept along with the ability to reject a recommendation from the system, as allowing the system to be aware of correct results would be valuable to the system in its goal of learning to properly diagnosis individuals.  
and rendering the determined updated medical best practice recommendation in the user interface simultaneously with the second medical observation information in response to receiving the second user selection.
Claim 23: providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.





As can be seen above, each of the limitations of the claim are met by limitations of Patent Application 17852336. This causes the claims to be provisionally rejected under Obvious-type double patenting. 
As per claims 24-31, these claims are also rejected under Obvious-type double patenting over claims 23-27 of Patent Application 17852336 for similar reasons given above.


IV. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zziwa (US 20130253940 A1) in view of Beraja et al (US 20110112848 A1) and Benja-athon (hereinafter Benja) (US 20120059667 A1). 
As per claims 23, 26, and 29, Zziwa discloses, “A computer program product for recommending insertion of an updated medical … recommendation into a user interface” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user). “The compute program product comprising a computer readable storage medium having computer readable program code thereon that is executable to perform operations, the operations comprising” (Pg.2, particularly paragraph 0015; EN: this denotes the use of computer hardware for the system).
“receiving first medical observation information of a patient entered by a user in a user interface” (Fig. 8 and associated paragraphs; Pg.10, particularly paragraph 0082; EN: this denotes a user interface and a section for the list of the symptoms entered by the user and diagnosis relating to those symptoms).
“providing the received first medical observation information for processing in order to determine a medical … recommendation associated with the first medical observation information” (Pg.5, particularly paragraph 0050; EN: this denotes the use of experts and rules in order to diagnose the user based on the symptoms). 
“Rendering, … the determined medical … recommendation” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user). “and an option to insert the determined medical …recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
“receiving a first user selection declining insertion of the determined medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
“receiving second medical observation information of a patient entered by a user in the user interface” (pg.10-11, particularly paragraph 0083; EN: this denotes the system allowing the entering of additional symptoms to update/further refine the diagnosis and treatment recommendations).
“rendering … a determined updated medical … recommendation and an option to insert the determined updated medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user). “and an option to insert the determined updated medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
“receiving a second user selection corresponding to selection of the option to insert the determined updated medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
“rendering the determined updated medical … recommendation in the user interface …in response to receiving the second user selection” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
However, Zziwa fails to explicitly disclose, “medical best practice recommendation”, “rendering, simultaneously with the first observation information”, “rendering, simultaneously with the second medical observation information”, “rendering the determined updated medical … recommendation in the user interface simultaneously with the second medical observation information” 
Beraja discloses, “medical best practice recommendation” (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
Benja discloses, “rendering, simultaneously with the first observation information”, “rendering, simultaneously with the second medical observation information”, and “rendering the determined updated medical … recommendation in the user interface simultaneously with the second medical observation information” (Pg.7, particularly paragraph 0051; EN: this denotes displaying diagnosis, symptoms, and other health data in various forms including interactive pop-ups. When combined with the Zziwa reference, this denotes displaying any needed data in pop-up windows or the like to the user at the same time).
Zziwa and Beraja are analogous art because both involve medical diagnosis. 
At the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Beraja in order to use rules to recommend treatment. 
	The motivation for doing so would be to “allow[] a user to access readily updated medical information to make a medical decision” (Beraja, Pg.2, paragraph 0013) or in the case of Zziwa, allow the system to use rules based systems to select best practice recommendations for the recommendations of the Zziwa reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Beraja in order to use rules to recommend treatment.
Zziwa and Benja are analogous art because both involve medical diagnosis. 
At the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Benja in order to allow various window configurations to display information to the user.  
	The motivation for doing so would be to provide “said adaptable relational information and data [to be] displayed on the viewing screens and interactive with… guiding and assisting in diagnosing, managing, treating, preventing and controlling diseases, illnesses and disorders and related developments, courses, risks, recurrences, progressions, and preventions for, by, among, and between said people using said networks” (Benja, Pg.2, paragraph 0009) or in the case of Zziwa, allow the system to use common display methods as described by Benja to display the information provided by the Zziwa reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Benja in order to allow various window configurations to display information to the user.  
As per claims 24, 27, and 30, Zziwa discloses, “wherein rendering the determined medical … recommendation” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user).  “and the option to insert the determined medical … recommendation into the user interface comprises” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct). “rendering … the determined medical … recommendation and the option to insert the determined medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
Beraja discloses, “medical best practice recommendation” (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
Benja discloses, “rendering, in a first pop-up display,” (Pg.7, particularly paragraph 0051; EN: this denotes displaying diagnosis, symptoms, and other health data in various forms including interactive pop-ups. When combined with the Zziwa reference, this denotes displaying any needed data in pop-up windows or the like to the user at the same time).
As per claims 25, 28, and 31, Zziwa discloses, “wherein rendering the determined updated medical … recommendation” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user “and the option to insert the determined updated medical … recommendation into the user interface comprises” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct). “rendering … the determined updated medical … recommendation and the option to insert the determined updated medical … recommendation into the user interface” (Pg.10-11, particularly paragraph 0083; Figure 9 and associated paragraphs; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis in reference to the symptom(s) entered by the user. It further denotes a button to accept or deny the diagnosis as correct).
Beraja discloses, “medical best practice recommendation” (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
Benja discloses, “rendering, in a second pop-up display,” (Pg.7, particularly paragraph 0051; EN: this denotes displaying diagnosis, symptoms, and other health data in various forms including interactive pop-ups. When combined with the Zziwa reference, this denotes displaying any needed data in pop-up windows or the like to the user at the same time).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198